TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00346-CR


David Lee Raetzsch, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-08-201943, HONORABLE JIM CORONADO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant David Lee Raetzsch has filed a pro se Motion to Withdraw Notice of
Appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   June 19, 2008
Do Not Publish